

115 HR 2432 IH: Volunteer Organization Protection Act of 2017
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2432IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Mr. Chabot (for himself, Mr. Roskam, Mrs. Walorski, Mr. Farenthold, Mr. Franks of Arizona, Mr. DesJarlais, Mr. Brooks of Alabama, Mr. Roe of Tennessee, Mr. Latta, Mr. Sessions, Mr. Jody B. Hice of Georgia, Ms. Herrera Beutler, Mr. Barletta, Mr. Sam Johnson of Texas, Mr. Marino, Mr. Huizenga, Mr. Cramer, Mr. Faso, Mr. Hensarling, Mr. Bishop of Michigan, Mr. Abraham, Mr. Ratcliffe, Mr. Calvert, Mr. Emmer, Mr. King of Iowa, Mr. Bucshon, and Mr. Walberg) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Volunteer Organization Protection Act of 1997, to provide for liability protection for
			 organizations or entities.
	
 1.Short titleThis Act may be cited as the Volunteer Organization Protection Act of 2017. 2.Liability protection for organization or entityThe Volunteer Protection Act of 1997, Public Law 105–19, is amended as follows:
 (1)In section 3(a), by inserting after relating to volunteers the following: or volunteer nonprofit organizations. (2)In section 3(b), in the matter preceding paragraph (1), by inserting after against a volunteer the following: or a volunteer nonprofit organization.
 (3)In section 4, in the heading, by inserting and volunteer nonprofit organizations after volunteers. (4)In section 4, by amending subsection (c) to read as follows:
				
					(c)Liability protection for organization or entity
 (1)No volunteer nonprofit organization shall be liable for harm caused by an act or omission of a volunteer on behalf of the organization unless—
 (A)the organization would be liable for the act or omission under generally applicable laws governing the direct or vicarious liability of organizations; and
 (B)the organization itself has expressly authorized the specific conduct constituting the act or omission.
 (2)Notwithstanding section 4(c)(1), no volunteer nonprofit organization shall be liable for harm caused by an act or omission of the organization or of a volunteer acting on behalf of the organization if—
 (A)the organization or the volunteer engaged in the act or omission at the request of or pursuant to an authorization by a State or the United States or any agency or subdivision of either; and
 (B)either— (i)the requesting or authorizing governmental entity would have been immune either from suit or from liability in damages if it had engaged in the acts or omissions itself or through employees or independent contractors; or
 (ii)the governmental employee, agent, or contractor who engaged in the acts would have been immune either from suit or from liability in damages by virtue of immunity extended to individual governmental actors.
 (3)Except as provided in paragraphs (1) and (2), nothing in this section shall be construed to affect the liability of any nonprofit organization or governmental entity with respect to harm caused to any person..
 (5)In section 4(d), by striking paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
 (6)In section 4(e), in paragraph (1), by adding the following after the period: Punitive damages may not be awarded against a volunteer nonprofit organization in an action brought for harm based on the action of a volunteer acting within the scope of the volunteer’s responsibilities to the organization unless the claimant establishes by clear and convincing evidence that the organization itself expressly authorized the volunteer’s action and did so with a conscious, flagrant indifference to the rights or safety of the individual harmed..
 (7)In section 4(f), by inserting or of a volunteer nonprofit organization after liability of a volunteer. (8)In section 5—
 (A)in subsection (a)— (i)by inserting or a volunteer nonprofit organization after action against a volunteer; and
 (ii)by inserting or volunteer nonprofit organization after liability of the volunteer; and (B)in subsection (b)—
 (i)in paragraph (1), by inserting or a volunteer nonprofit organization after who is a volunteer; and (ii)in paragraph (2), by inserting or volunteer nonprofit organization after who is a volunteer.
 (9)In section 6, by adding at the end the following:  (7)Volunteer nonprofit organizationAn entity is a volunteer nonprofit organization if it is any one or more of the following:
 (A)A nonprofit organization that conducts substantially all of its activities solely through the actions of volunteers or of independent contractors. A nonprofit organization is conclusively presumed to be a volunteer nonprofit organization if the organization has no employees.
 (B)A nonprofit organization is presumed to be a volunteer nonprofit organization if the organization’s primary office and the majority of its employees function primarily to provide support to local affiliated organizations that do not have employees and who act in furtherance of the organization’s nonprofit mission. This presumption can be rebutted only by a clear and convincing showing that the organization’s board expressly authorized its employees to assert active control over the local affiliated organization with respect to the act or omission in question.
 (C)A nonprofit organization that has fewer than 50 employees, that has annual gross receipts of less than $200,000, and that is any of the following:
 (i)A public charity that is exempt from taxation under section 501(c)(3) of the Internal Revenue Code. (ii)A private foundation that is exempt from taxation under section 501(c)(3) of the Internal Revenue Code but that does not qualify as a public charity.
 (iii)A social welfare organization that is exempt from taxation under section 501(c)(4) of the internal revenue code.
 (8)A volunteer nonprofit organization acts itself for purposes of this act only when the person or body who is authorized by the organization’s governing documents to act in the name of and on behalf of the organization expressly acts in accordance with those documents. If the organization’s governing documents do not identify the person or body who is authorized to act in the name of and on behalf of the organization, the organization acts itself for the purposes of this Act only when the person or body whose action is required under the applicable State law in order to bind the organization acts strictly in accordance with such State law..
			